Exhibit 10.10




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made as of September 9, 2008, by and
between Baywood International, Inc., a Nevada corporation (the “Company”), and
Eric Skae, an individual residing at c/o 60 Dutch Hill Road, #9 Orangeburg, NY
10962 (“Employee”).




W I T N E S S E T H:




WHEREAS, Baywood New Leaf Acquisition, Inc., a Nevada corporation and a
wholly-owned subsidiary of the Company (“Buyer”), intends to purchase certain
assets (the “Purchased Assets”) of Skae Beverage International, LLC, a Delaware
limited liability company, (“SBI”), pursuant to an Asset Purchase Agreement, of
even date herewith, by and among the Company, Buyer, SBI and Employee (the
“Asset Purchase Agreement”);




WHEREAS, immediately prior to the closing of the transactions contemplated in
the Asset Purchase Agreement (the “Closing”), Employee is employed as President
of SBI;




WHEREAS, this Agreement is to be effective upon the Closing;




WHEREAS, the Company wishes to ensure that it will continue to have the benefits
of Employee’s services after the Closing on the terms and conditions hereinafter
set forth; and




WHEREAS, Employee desires to work for the Company on the terms and conditions
hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:




1.

Employment; Term.  The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, in accordance with and subject to the terms
and conditions set forth herein.  The term of employment shall commence upon the
Closing and shall continue for a period of five (5) years (the “Term”), unless
earlier terminated in accordance with Section 5 hereof.




2.

Employment.  




(a)

The Company hereby agrees to employ Employee as a Vice President of the Company
and as President of Buyer for the Term.  Employee agrees to serve in such
capacity and shall have primary responsibility for the operation of the business
formerly conducted by SBI, including the responsibility for recruiting and
managing the management team and other employees of such business, preparing and
implementing the budget for such business, and such other duties,
responsibilities and authority, commensurate with such position as shall be
assigned to him by the Board of Directors (the “Board”) or the Chief Executive
Officer of the Company (the “CEO”) subject, in each case, to the direction of
the CEO and/or the Board, as applicable.








2




--------------------------------------------------------------------------------

(b)

Except as expressly set forth in Section 7(b) hereof with respect to Employee’s
permitted duties as a consultant for Iceland Springs, Employee shall devote
Employee’s full business time and attention to Employee’s duties on the
Company’s behalf.  




(c)

As set forth in the Asset Purchase Agreement, within thirty (30) days of
Closing, Company shall cause its board of directors to appoint Employee as a
director of Baywood and to maintain such appointment, subject to approval by the
shareholders of Company in accordance with the Articles of Incorporation and the
by-laws of the Company, for the longer of (i) such period as Employee is owed an
amount exceeding One Hundred and Fifty Thousand Dollars ($150,000) by Baywood in
connection with the sale and purchase of the Purchased Assets (as defined in the
Asset Purchase Agreement) or (ii) Employee is employed by Buyer in the office of
President (or such other office where the duties are materially similar to those
duties of Employee as President).  Employee’s reasonable expenses as a member of
Company’s board of directors shall be reimbursed by Company in accordance with
the Company’s policy as it may be amended from time to time.




3.

Compensation.  




(a)

The Company shall pay Employee a base salary of One Hundred Seventy-Five
Thousand Dollars ($175,000) per annum (the “Base Salary”), payable bi-weekly, in
accordance with the Company’s then existing payroll practices and subject to all
legally required or customary withholdings and other applicable taxes.
 Executive shall be entitled to an increase in Base Salary of five percent (5%)
per annum upon meeting performance standards reasonably established by the Board
or otherwise based on performance as reasonably determined by the Board.




(b)

Employee shall be entitled to receive an annual bonus award (“Annual Bonus”)
based on the achievement of established financial goals as set forth below.
 Employee’s Annual Bonus shall equal 4% of the net profit for the business
formerly know as SBI as defined under U.S.GAAP.  Net profits under U.S. GAAP
shall include all direct revenues and direct cost of the business and
allocations of those shared common costs with the Company.  By means of example
share cost would include such items as Product and General Liability Insurance,
Employer portion Health Insurance and similar such shared cost.  The Employee’s
Annual Bonus shall be for each fiscal year upon meeting performance standards
reasonably established by the Board or otherwise based on performance as
reasonably determined by the Board, commencing twelve months from date of
Closing.  Employee’s Annual Bonus shall be subject to review and approval each
year by the Board.  Notwithstanding the foregoing, the Annual Bonus for each
fiscal year completed during the Term shall be no less than Fifty Thousand
Dollars ($50,000) pro-rated with respect to any partial fiscal year during the
Term.  The Annual Bonus shall be paid out as follows: Twenty Five Thousand
Dollars ($25,000) (or such lesser pro-rated amount with respect to any partial
year during the Term) within fifteen (15) days of the end of the completion of
the applicable year of the Term, with the balance paid out calculated and paid
within thirty (30) days of the end of the applicable fiscal year end; provided,
however, that in the event of the expiration of the Term on September 7, 2013
(i.e., such expiration other than by an event of early termination under Section
6 hereof) Employee shall receive any accrued but unpaid Annual Bonus to the date
of such expiration, calculated and paid within thirty (30) days of such
expiration.    








3




--------------------------------------------------------------------------------

(c)

At Closing, the Company shall grant to Employee from the Company’s executive
option pool, pursuant to the Company’s 2008 Stock Option Plan (the “Plan”),
options (the “Options”) to purchase 250,000 shares of Common Stock, par value
$0.001 per share, of the Company (the “Common Stock”) at an exercise price equal
to the Current Market Price (as hereinafter defined) on the date of grant.  The
Options will vest as to 20% on the date of grant and as to an additional 20% on
each anniversary date of the date of grant.  The Options will expire as to each
vested portion if not exercised within five (5) years after the date of vesting.
 Subject to the foregoing, the terms and provision of the Options shall be
consistent with the Plan and all exhibits thereto.




For purposes of this Agreement, “Current Market Price” on any day of
determination means the closing price of a share of Common Stock on the
over-the-counter bulletin board as reported by the National Quotation Bureau
Incorporated, or a similar generally accepted reporting service, or if not so
available, in such manner as furnished by any Nasdaq member firm of the National
Association of Securities Dealers, Inc. selected from time to time by the Board
for that purpose, or if not so available, a price determined in good faith by
the Board as being equal to the fair market value thereof, as the case may be.




4.

Benefits.




(a)

The Company agrees to reimburse Employee for all reasonable out-of-pocket
business expenses incurred by Employee in the normal course of business in
connection with the performance of Employee’s duties under this Agreement in
accordance with the Company’s policy as it may be amended from time to time.
 The Company shall make such reimbursements within a reasonable amount of time
after submission by Employee of vouchers, receipts, credit card bills or other
documentation in accordance with the Company’s then applicable policies and
procedures.  The Company shall provide Employee with a corporate credit card
solely for use in charging such business expenses as set forth above.




(b)

Employee shall be entitled to participate in any and all medical insurance,
group health care programs, disability insurance, pension and other benefit
plans which are made generally available by the Company to other similarly
situated senior level employees of the Company performing similar functions as
Employee.  The Company, in its sole discretion, may at any time amend or
terminate its benefit plans or programs; provided, however, that the Company
shall not do so except to the extent that such amendment or termination is in
good faith and applies generally to the employees of the Company.





4




--------------------------------------------------------------------------------

(c)

The Company shall maintain, at its expense, key man life insurance (the
“Policy”) on the life of Employee for the benefit of the Company with a benefit
of Two Million Five Hundred Thousand Dollars ($2,500,000).  Employee’s signature
to this Agreement constitutes Employee’s written consent to being insured under
the Policy and that the Company may continue such life insurance coverage after
Employee’s employment with the Company terminates, regardless of the cause of
such termination.  Employee shall make all necessary applications, submit to
physical examinations and otherwise cooperate with the Company with respect to
the purchase of the Policy.




(d)

The Company shall match Employee’s contributions, if any, made to the Company’s
401(k) plan, dollar for dollar, up to 4% per annum of the Employee compensation
subject to the limits imposed by the Internal Revenue Service regulations.




(e)

Employee shall be entitled to four (4) weeks paid vacation per annum, at a time
or times to be determined in consultation with the Chief Executive Officer of
the Company.  Vacation not taken or used shall be deferred or paid in cash to
the extent, if at all, consistent with the Company’s employment polices in
effect from time to time.




(f)

Employee shall be entitled to such other benefits as are generally available to
other similarly situated senior level employees of the Company performing
similar functions as Employee.




(g)

Company shall pay Employee a monthly automobile allowance in the amount of Seven
Hundred and Fifty ($750) Dollars per month, payable within ten (10) days of the
first of each calendar month starting September 10, 2008.  




5.

Termination.  Employee’s employment hereunder may be terminated under the
following circumstances:




(a)

Death.  Employee’s employment hereunder shall terminate immediately upon
Employee’s death.




(b)

Disability.  The Company may terminate Employee’s employment hereunder at any
time after Employee becomes “Disabled.”  For purposes of this Agreement,
Employee shall be “Disabled” upon the earlier of (i) the date Employee becomes
entitled to receive disability benefits under the Company’s long-term disability
plan or (ii) Employee’s inability to perform the essential functions of the
duties and responsibilities contemplated under this Agreement for a period of
more than ninety (90) consecutive days or for more than one hundred twenty (120)
days in any 270-day period due to physical or mental incapacity or impairment,
as determined in the reasonable judgment of a physician licensed in the State of
New York, selected by the Company.  Such termination shall become effective five
(5) business days after the Company gives written notice of such termination to
Employee or to his legal representative, in accordance with Section 9 hereof.





5




--------------------------------------------------------------------------------

(c)

Termination by the Company without Cause.  The Company may terminate Employee’s
employment hereunder without Cause (as hereinafter defined) at any time after
providing written notice to Employee.




(d)

Termination by the Company for Cause.  The Company may terminate Employee’s
employment hereunder for Cause at any time after providing written notice to
Employee, which notice shall provide in reasonable detail the reason(s) for such
termination.  For purposes of this Agreement, “Cause” shall mean any of the
following: (i) Employee’s willful or intentional failure or refusal to perform
or observe Employee’s significant duties, responsibilities or obligations set
forth in, or as contemplated under (by virtue of Employee’s office), this
Agreement where such failure or refusal shall not have ceased or been remedied
within thirty (30) days following written warning from the Company, provided
that such obligation to provide written warning and the related right to cure
shall not apply to (x) such matters as are not curable, or (y) repeated
violations of this clause (i); (ii) acts or omissions by Employee involving
Employee’s gross negligence related to the discharge of Employee’s duties; (iii)
any act or failure to act by Employee constituting fraud or involving a knowing,
willful or intentional misrepresentation, theft, embezzlement, dishonesty or
moral turpitude (collectively, “Fraud”); (iv) conviction of (or a plea of nolo
contendere to) an offense which is a felony in the jurisdiction involved or
which is a misdemeanor in the jurisdiction involved but which involves Fraud;
(v) any willful or intentional act or omission by Employee which is intended to
or which materially injures the reputation, business or business relationships
of the Company, or Employee’s reputation or business relationships; (vi)
alcoholism, drug abuse or other substance abuse having a material adverse effect
on the performance of Employee’s duties hereunder; or (vii) Employee’s willful
or intentional failure or refusal to comply with any reasonable and lawful
request or direction of the Company not contrary to the provisions of this
Agreement, where such failure or refusal shall not have ceased or been remedied
within thirty (30) days following written warning from the Company, provided
that such obligation to provide written warning and the related right to cure
shall not apply to (x) such matters as are not curable, or (y) repeated
violations of this clause (vii).  




(e)

Termination by Employee for Good Reason.  Employee may terminate Employee’s
employment hereunder at any time for either of the following reasons (a
termination for “Good Reason”):  (i) the Company’s breach of any material
provision of this Agreement or the Asset Purchase Agreement, which shall
continue unremedied for thirty (30) days after written notice by Employee to the
Company, (ii) Company defaults with respect to any of its obligations under the
Promissory Notes (Skae Creditors) and such default or defaults remain unremedied
for thirty (30) days, (iii) if Employee is relieved by the Company of primary
responsibility for the operations of the  business formerly conducted by SBI,
except (x) for Cause, or (y) if Employee is given other duties of substantially
the same responsibility and importance to the Company or (iv) if Buyer and/or
Company causes SBI’s Orangeburg, New York sales and marketing office to be
closed down at any time prior to the date which is six (6) months from the
Closing Date.




(f)

Other Termination by Employee.  Employee may terminate Employee’s employment
hereunder at any time, other than for Good Reason, after providing thirty (30)
days-prior written notice to the Company.








6




--------------------------------------------------------------------------------

6.

Compensation Following Termination Prior to the End of the Term.  In the event
that Employee’s employment hereunder is terminated prior to the end of the Term,
Employee shall be entitled only to the following compensation and benefits upon
such termination:




(a)

Termination by Reason of Death or Disability.  In the event that Employee’s
employment is terminated by reason of Employee’s death or Disability,
respectively, the Company shall pay the following amounts to Employee (or
Employee’s spouse or estate, as applicable):




(i)

Any accrued but unpaid Base Salary (as determined pursuant to Section 3(a)
hereof) for services rendered to the date of termination; provided, however,
that in the case of Death, and only to the extent that Baywood, in its sole
discretion, has a “key-man” life insurance policy in place with respect to the
life of Employee in the amount of $2,500,000 or more, shall pay Employee’s
estate an amount equal to twelve (12) months Base Salary.




(ii)

Any accrued but unpaid expenses required to be reimbursed pursuant to Section
4(a) hereof.




(iii)

A pro rata share, based on the portion of the fiscal year in which Employee was
employed at the time of his death or Disability, of the Annual Bonus to which
Employee would have been entitled had Employee remained employed by the Company
through the end of the then current fiscal year (as determined pursuant to
Section 3(b) hereof).  Such amount shall be paid as soon as reasonably
practicable following the calculation thereof at the end of such fiscal year.




Except as otherwise specifically provided herein, in the event Employee’s
employment is terminated pursuant to this Section 6(a), the benefits to which
Employee may be entitled upon such termination pursuant to the plans, programs
and arrangements referred to in Section 4(b) hereof shall be determined and paid
in accordance with the terms of such plans, programs and arrangements.




(b)

Termination by the Company for Cause or by Employee without Good Reason.  In the
event that Employee’s employment hereunder is terminated by the Company for
Cause or by Employee without Good Reason, the Company shall pay the following
amounts to Employee:




(i)

Any accrued but unpaid Base Salary (as determined pursuant to Section 3(a)
hereof) for services rendered to the date of termination.




(ii)

Any accrued but unpaid expenses required to be reimbursed pursuant to Section
4(a) hereof.




(c)

Termination by the Company Without Cause or by Employee for Good Reason.  (A)
 In the event that Employee’s employment hereunder is terminated by the Company
without Cause or by Employee for Good Reason, the Company shall pay the
following amounts to Employee:








7




--------------------------------------------------------------------------------

(i)

Any accrued but unpaid Base Salary (as determined pursuant to Section 3(a)
hereof) for services rendered to the date of termination.




(ii)

Any accrued but unpaid expenses required to be reimbursed pursuant to Section
4(a) hereof.




(iii)

Base Salary then in effect for the remainder of the Term following such
termination date had such termination not occurred, as well as health and
medical benefits for the lesser of (x) twelve (12) months or (y) the remainder
of the Term following such termination date had such termination not occurred.  

(iv)

A pro rata share, based on such period of the fiscal year in which Employee was
employed, of the Annual Bonus to which Employee would have been entitled had
Employee remained employed by the Company through the end of the then current
fiscal year (as determined pursuant to Section 3(b) hereof); provided, however,
that Employee shall be entitled to the entire Annual Bonus to which Employee
would have been entitled had Employee remained employed by the Company through
the end of the then current fiscal year if, at the time of termination of
Employee’s employment pursuant to this Section 6(c), Employee was employed by
the Company for at least the first six (6) months of such fiscal year.   Such
amount shall be paid as soon as reasonably practicable following the calculation
thereof at the end of such fiscal year.




(B)

Notwithstanding the foregoing, the Company shall have no obligation to make any
further payments pursuant to Section 6(c)(A)(iii) or 6(c)(A)(iv) hereof in the
event that Employee breaches any of his obligations set forth in Section 7
hereof.




(C)

Except as otherwise specifically provided herein, in the event Employee’s
employment is terminated pursuant to this Section 6(c), the benefits to which
Employee may be entitled upon such termination pursuant to the plans, programs
and arrangements referred to in Section 4(b) hereof shall be determined and paid
in accordance with the terms of such plans, programs and arrangements.




(d)

General.  




In the event that Employee’s employment is terminated for any reason, Employee
shall cease to be an employee of the Company for all purposes, and, except as
may be provided under this Agreement or under the terms of any incentive
compensation, employee benefit or fringe benefit plan applicable to Employee at
the time of Employee’s termination prior to the end of the Term, shall have no
right to receive any other compensation, employee benefits or perquisites, or to
participate in any other plan, arrangement or benefit, with respect to any
future period after such termination.  In the event that Employee’s employment
is terminated for any reason, the Company’s payment of salary and other amounts
specifically provided for in the applicable previous paragraph of this Section 6
shall constitute complete satisfaction of all payment obligations of the Company
to Employee pursuant to this Agreement, and Employee’s rights set out in this
Section 6 shall constitute Employee’s sole and exclusive rights and remedies as
a result of any actual or constructive termination of his employment hereunder.








8




--------------------------------------------------------------------------------

7.

Non-Competition and Non-Solicitation; Non-Disclosure of Proprietary Information;
Surrender of Records; Company Property.  




(a)

General. Employee acknowledges that the Company would not consummate the
transactions contemplated by the Asset Purchase Agreement without the assurance
that Employee will not engage in any of the activities prohibited by this
Section 7 for the periods set forth below.  Employee agrees to restrict
Employee’s actions as provided for in this Section 7.  Employee understands that
the provisions of this Section 7 may limit Employee’s ability to earn a
livelihood in a business similar to the business of the Company but nevertheless
agrees and hereby acknowledges that the consideration provided under the Asset
Purchase Agreement and this Agreement, including any amounts provided under
Section 3 hereof, are sufficient to justify the restrictions contained in such
provisions.  In consideration thereof, and in light of Employee’s education,
skills and abilities, Employee agrees that Employee will not assert in any forum
that the provisions of this Section 7 prevent Employee from earning a living or
otherwise are void or unenforceable or should be held void or unenforceable.
 Notwithstanding anything set forth herein to the contrary, the provisions set
forth in clauses (b) and (c) hereof shall terminate and be of no further force
and effect to the extent that Employee’s employment hereunder is terminated
pursuant to Section 5(e)(i) or Section 5(e)(ii) hereof.  




(b)

Non-Competition. Employee acknowledges and recognizes the highly competitive
nature of the Company’s business and that Employee’s position with the Company
and access to the Company’s confidential records and proprietary information
renders Employee special and unique.  In consideration of payments made and to
be made by the Company to Employee pursuant to this Agreement and the Asset
Purchase Agreement (including, without limitation, pursuant to Section 3
hereof), Employee agrees that (A) during the Term  or (B) in the event
Employee’s employment is terminated prior to the end of the Term, until the
later of (x) three (3) years from the Closing Date (as defined below) or (y) six
(6) months from the termination of this Agreement if, at the time of such
termination, there exists an Event of Default (as that term is defined in the
Notes), or one (1) year from the termination of this Agreement in all other
circumstances, Employee will not, either directly or indirectly, in North
America or any other place in which the Company then does business, engage in,
or be affiliated in any manner with any individual, partnership, venture,
unincorporated association, organization, syndicate, corporation, limited
liability company, or other entity, trust and trustee, executor, administrator
or other legal or personal representative, or any government or agency or
political subdivision thereof (any of the foregoing, a “Person”) engaged in, the
business of manufacturing, marketing, distributing and/or selling (A)
non-carbonated, non-alcoholic beverage products, including but not limited to
iced tea; (B) any other product categories the Company is actively
manufacturing, marketing, distributing and/or selling as of the date of
termination or expiration of this Agreement; or (C) any other product categories
manufactured, marketed, distributed and/or sold by the Company during the Term,
except for Employee performing consulting services for Pure Distribution  and/or
Iceland Springs Water, so long as such consulting services do not materially
interfere or conflict with his obligations to the Buyer and the Company under
this Agreement.  As used in this Agreement, “Closing Date” means the date on
which the Closing actually occurs.





9




--------------------------------------------------------------------------------

(c)

Non-Solicitation.  In further consideration of the payments made and to be made
by the Company to Employee pursuant to this Agreement and the Asset Purchase
Agreement (including, without limitation, pursuant to Section 3 hereof),
Employee agrees that (A) during the Term  or (B) in the event Employee’s
employment is terminated prior to the end of the Term, until the later of (x)
three (3) years from the Closing Date or (y) one (1) year from the termination
of this Agreement, Employee shall not, directly or indirectly, on his own behalf
or on behalf of any Person, (A) advise or encourage any employee, agent,
consultant, representative, customer, licensor, vendor or supplier of the
Company to terminate his, her or its relationship with the Company, or (B)
solicit or attempt to solicit or participate in the solicitation of or employ or
otherwise engage any employee, agent, consultant or representative of the
Company, or otherwise encourage any such person to become an employee, agent,
representative or consultant of or to any other Person.




(d)

Proprietary Information.  Employee acknowledges that during the course of
Employee’s employment with the Company Employee will necessarily have access to
and make use of proprietary information and confidential records of the Company.
 Employee covenants that Employee shall not, during the Term or any time
thereafter (irrespective of the circumstances under which Employee’s employment
with the Company terminates), directly or indirectly, use for Employee’s own
purpose or for the benefit of any person or entity other than the Company, nor
otherwise disclose, any proprietary information of which Employee has knowledge
to any person or entity, unless such disclosure has been authorized in writing
by the Company or is otherwise required by law.  Employee acknowledges and
understands that the term “proprietary information” includes, but is not limited
to, patents, copyrights and trade secrets, including, without limitation: (i)
the proprietary software products, programs, applications and processes utilized
by or on behalf of the Company to the extent such information is unique to the
Company or is not known to others outside the Company; (ii) the name and/or
address of any customer, licensor or vendor of the Company, to the extent
confidential, or any proprietary information concerning the transactions or
relations of any customer of the Company with the Company or any of its
principals, directors, employees or agents; (iii) any proprietary information
concerning any product, technology or procedure employed by or on behalf of the
Company but not generally known to its customers or competitors, or under
development by or being tested by or on behalf of the Company but not at the
time offered generally to customers; (iv) any information which is generally
regarded and treated as confidential or proprietary in any line of business
engaged in by or on behalf of the Company; (v) information belonging to
customers or affiliates of the Company or any other individual or entity which
the Company has agreed to hold in confidence (provided that Employee has
knowledge of the Company’s duty to hold such third-party information in
confidence); and (vi) all written, graphic or other material relating to or
containing any of the foregoing.  The term “proprietary information” shall not
include information generally available to or known by the public or in the
industry, or information that is or becomes available to Employee on a
non-confidential basis from a source other than the Company or the Company’s
stockholders, principals, directors, officers, employees or agents (other than
as a breach of any obligation of confidentiality).  





10




--------------------------------------------------------------------------------







(e)

Confidentiality and Surrender of Records.  Employee shall not, during the Term
or any time thereafter (irrespective of the circumstances under which Employee’s
employment with the Company terminates), except as required by law or as is
necessary for the performance of Employee’s duties hereunder, directly or
indirectly, publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
Person, and Employee shall not retain, and shall deliver promptly to the
Company, any of the same following termination of Employee’s employment for any
reason or upon request by the Company.  The term “confidential records” means
all correspondence, memoranda, files, manuals, books, designs, sketches, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment for records of any kind which may be in Employee’s possession
or under Employee’s control or accessible to Employee which may contain any
proprietary information.  All confidential records shall be and remain the sole
property of the Company during the Term and thereafter.  




(f)

Disclosure Required by Law.  In the event Employee is required by law or court
order to disclose any proprietary information or confidential records of the
Company, Employee shall provide the Company with prompt written notice so that
the Company may seek a protective order or other appropriate remedy, and if such
protective order or other remedy is not obtained, Employee shall furnish only
that portion of the proprietary information that is legally required as
determined by counsel to the Company.




(g)

No Other Obligations.  Employee represents and warrants to the Company that
Employee is not precluded or limited in Employee’s ability to undertake or
perform the duties described herein by any contract, agreement, or restrictive
covenant.  Employee covenants that Employee shall not employ the trade secrets
or proprietary information of any other Person in connection with Employee’s
employment by the Company.




(h)

Confidentiality of this Agreement.  Employee agrees to keep confidential the
terms of this Agreement, to the extent public disclosure is not made by the
Company as provided below.  This provision does not prohibit Employee from
providing this information as required by law or to his attorneys, accountants
or business advisors for purposes of obtaining legal, tax or business advice;
provided, however, that Employee shall be responsible for breaches of the
confidentiality restrictions contained herein by such persons as if Employee had
breached such restrictions.  The Company shall not disclose the terms of this
Agreement except as necessary in the ordinary course of its business, as
required by law or as required by any governmental or quasi-governmental entity
or any self regulatory organization.




(i)

Company Property.  All rights (if any) in reports, materials, inventions,
processes, discoveries, improvements, modifications, know-how or trade secrets
conceived, developed or otherwise made by Employee during the Term, alone or
with others, and in any way relating to the present or future products or
business of the Company (collectively, the “Developments”), shall be the sole
property of the Company.  Employee agrees to, and hereby does, assign to the
Company all of Employee’s right, title and interest in and to all Developments.
 Employee agrees that all such Developments that are copyrightable shall
constitute works made for hire under the copyright laws of the United States and
Employee hereby assigns to the Company all copyrights and other proprietary
rights Employee may have in





11




--------------------------------------------------------------------------------

any such Developments to the extent that they might not be considered works made
for hire.  Employee shall make and maintain adequate and current written records
of all Developments, and shall disclose all Developments fully and in writing to
the Company promptly after development of the same, and at any time upon
request.




(j)

Enforcement.  Employee acknowledges and agrees that, by virtue of Employee’s
position, Employee’s services, and access to and use of proprietary information
and confidential records, any violation by Employee of any of the undertakings
contained in this Section 7 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Employee agrees that in the event of a breach by Employee of any said
undertakings, the Company will be entitled to seek temporary and permanent
injunctive relief in any court of competent jurisdiction (without the need to
post any bond and without proving that damages would be inadequate).  Rights and
remedies provided for in this Section 7 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under
applicable law.




8.

No Third Party Rights.  The parties do not intend the benefits of this Agreement
to inure to any person or entity not a party to this Agreement (other than to
the spouse or estate of Employee in the case of death or Disability of Employee,
in which case such spouse or estate shall be entitled to only those rights set
forth in Section 6(a) hereof).  Notwithstanding anything contained in this
Agreement, this Agreement shall not be construed as creating any right, claim or
cause of action against any party by any person or entity not a party to this
Agreement (other than the spouse or estate of Employee in the case of the death
or Disability of Employee, in which case such spouse or estate shall be entitled
to only those rights set forth in Section 6(a) hereof).




9.

Notices.  Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed to have been
duly given upon personal delivery to the party to be notified or three (3) days
after being mailed by United States certified or registered mail, postage
prepaid, return receipt requested or one (1) day after being sent by Federal
Express or other recognized overnight delivery to the following respective
addresses, or at such other address as each may specify by notice to the other:




Notice to the Company:




Baywood International, Inc.

14950 North 83rd Place, Suite 1

Scottsdale, Arizona 85260

Attention: Neil Reithinger, President & CEO

Facsimile: (480) 483-2168





12




--------------------------------------------------------------------------------

With a copy to:




Hand Baldachin & Amburgey LLP

317 Madison Avenue, 4th Floor

New York, NY 10017

Attention:  Alan Baldachin, Esq.

Facsimile:  (212) 376-6080




Notice to Employee:




Eric Skae

c/o Skae Beverage International, LLC

60 Dutch Hill Road, #9

Orangeburg, NY 10962

Facsimile: (845) 365-1572










With a copy to:




Irene Fonzi, Esq.

Attorney at Law

1402 Highway A1A, Suite A

Satellite Beach, FL 32937

Facsimile: (321) 777-2227




10.

Assignability; Binding Effect.  This Agreement is a personal contract calling
for the provision of unique services by Employee, and Employee’s obligations
hereunder may not be sold, transferred, assigned, pledged or hypothecated.  In
the event of any attempted assignment or transfer of obligations hereunder by
Employee contrary to the provisions hereof, the Company will have no further
liability for payments hereunder.  The rights and obligations of the Company
hereunder will be binding upon and inure to the benefit of the successors and
assigns of the Company.




11.

Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof.  This
Agreement shall not be modified or amended except by a written instrument duly
executed by each of the parties hereto.  Any waiver of any term or provision of
this Agreement shall be in writing signed by the party charged with giving such
waiver.  Waiver by either party hereto of any breach hereunder by the other
party shall not operate as a waiver of any other breach, whether similar to or
different from the breach waived.  No delay on the part of the Company or
Employee in the exercise of any of their respective rights or remedies shall
operate as a waiver thereof, and no single or partial exercise by the Company or
Employee of any such right or remedy shall preclude other or further exercise
thereof.








13




--------------------------------------------------------------------------------

12.

Severability.  If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.




13.

Survivability.  The provisions of this Agreement, which by their terms call for
performance subsequent to termination of Employee’s employment hereunder, or of
this Agreement, shall survive such termination.




14.

Counterparts and Headings.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all which together shall constitute one and the
same instrument.  Facsimile signatures shall be given the same legal effect as
original signatures.  All headings are inserted for convenience of reference
only and shall not affect the meaning or interpretation of this Agreement.




15.

Governing Law and Dispute Resolution. This Agreement shall be construed in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws.  In the event of any dispute regarding the
application or interpretation of this Agreement or the transactions contemplated
herein, the parties shall first negotiate in good faith days in an effort to
resolve such dispute prior to implementing any other legal action or proceeding
with respect to such dispute.  




16.

Venue.   Subject to Section 15, the parties hereby agree that all legal actions,
litigations, claims, demands, charges, complaints, investigations, grievances,
arbitrations, indictments, grand jury subpoenas or other legal or administrative
proceedings arising out of or in connection with this Agreement shall, unless
otherwise agreed, be litigated exclusively in, and the parties hereto hereby
agree and consent to be subject to the jurisdiction of, the United States
District Court for the Southern District of New York and in the absence of such
federal jurisdiction, then exclusively in, and  the parties consent to be
subject to the jurisdiction of, the courts of the State of New York in the
County of New York.  The parties hereto irrevocably waive the defense of an
inconvenient forum to the maintenance of any such legal action.  Each of the
parties hereto further irrevocably consents to the service of process out of any
of the aforementioned courts in any such legal action by the mailing of copies
thereof by registered airmail, postage prepaid, to such party at its address set
forth in this Agreement, such service of process to be effective upon
acknowledgment of receipt of such registered mail.  Nothing in this Section 16
shall affect the right of any party hereto to serve legal process in any other
manner permitted by law.  The consents to jurisdiction set forth in this Section
16 shall not constitute general consents to service of process in the State of
New York and shall have no effect for any purpose except as to legal action
between the parties hereto as provided in this Section 16.  Each party agrees
that any judgment obtained under the selected forum may be enforced in any other
applicable forum.











14




--------------------------------------------------------------------------------




16.

Waiver of Jury Trial.  Each party hereto irrevocably waives, to the fullest
extent permitted by law, all rights to trial by jury in any action, proceeding
or counterclaim (whether based upon contract, tort or otherwise) arising out of
or relating to this Agreement or any of the transactions contemplated hereby.







[Signature Page Follows]





15




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




         

BAYWOOD INTERNATIONAL, INC.

 

 

  

 

 

 

 

By:  

/s/ Neil Reithinger

 

 

Name: Neil Reithinger

 

 

Title: President and Chief Executive Officer




         

EMPLOYEE

 

 

  

 

 

 

 

 

/s/ Eric Skae

 

 

ERIC SKAE











Signature Page –Employment Agreement


